Citation Nr: 1220160	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-37 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to May 25, 2011 and in excess of 70 percent from May 25, 2011 for a generalized anxiety disorder with depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2006 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In the August 2006 rating decision the RO denied the Veteran's claim for a total rating due to individual unemployability due service-connected disabilities (TDIU).

In the April 2009 rating decision, the RO granted entitlement service connection for a generalized anxiety disorder with depressive disorder not otherwise specified and assigned an initial rating for this disability of 30 percent, effective from April 25, 2006.  The Veteran appeals for a higher initial rating. 

In an April 2012 rating decision, the RO granted entitlement to TDIU from May 25, 2011.  This is a complete grant of benefits sought on appeal for this issue.  The RO assigned a 70 percent rating to the generalized anxiety disorder with depressive disorder not otherwise specified from May 25, 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On May 30, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal of entitlement to an initial rating in excess of 30 percent prior to May 25, 2011 and in excess of 70 percent from May 25, 2011 for a generalized anxiety disorder with depressive disorder not otherwise specified.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal as to the claim of entitlement to an initial rating in excess of 30 percent prior to May 25, 2011 and in excess of 70 percent from May 25, 2011 for a generalized anxiety disorder with depressive disorder not otherwise specified are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On May 30, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal of entitlement to an initial rating in excess of 30 percent prior to May 25, 2011 and in excess of 70 percent from May 25, 2011 for a generalized anxiety disorder with depressive disorder not otherwise specified.  

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal as to this matter is dismissed.  




ORDER

The appeal of the claim of entitlement to an initial rating in excess of 30 percent prior to May 25, 2011 and in excess of 70 percent from May 25, 2011 for a generalized anxiety disorder with depressive disorder not otherwise specified is dismissed.   



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


